DISMISS and Opinion Filed August 25, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00463-CV

AUNDREA LOVE, LARRY LOVE AND LOVE GLOBAL ENTERPRISES,
                     LLC, Appellants
                           V.
  CREDITSUPPLIERS XCHANGE LLC FKA PANTHEON SUPPLY,
                        Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-11099

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      The clerk’s record in this case is overdue. By letter dated August 4, 2022, we

informed appellants the clerk’s record had not been filed because appellants had not

paid for the clerk’s record. We directed appellants to provide, within ten days,

verification they had either paid for or made arrangements to pay for the record or

were entitled to proceed without payment of costs. We cautioned appellants that

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellants have not provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


220463F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

AUNDREA LOVE, LARRY LOVE                     On Appeal from the 162nd Judicial
AND LOVE GLOBAL                              District Court, Dallas County, Texas
ENTERPRISES, LLC, Appellants                 Trial Court Cause No. DC-17-11099.
                                             Opinion delivered by Chief Justice
No. 05-22-00463-CV          V.               Burns. Justices Molberg and
                                             Goldstein participating.
CREDITSUPPLIERS XCHANGE
LLC FKA PANTHEON SUPPLY,
Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered August 25, 2022




                                       –3–